DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schock et al. (US 10,161,296 B2).
Regarding claim 1, Schock discloses a method, comprising: receiving a request to start an engine (just before the start of ignition in the pre-chamber at the latest); and in response to receiving the request to start the engine and while the engine is stopped (after the engine is turned off; col. 10 and ll. 15-17): flowing air from a pre-chamber (105) to a cylinder of the engine on its expansion stroke (the pre-chamber is purged any time during intake, compression, late in expansion or the exhaust stroke, col. 9 and ll. 60-62) while the engine is stopped; injecting fuel (a direct (not shown) or port fuel injector 35; col. 3 and line 30) into the cylinder while flowing air from the pre-chamber to the cylinder; and initiating combustion in the cylinder after injecting the fuel into the cylinder.
Regarding claim 2, wherein flowing the air from the pre-chamber (105) to the cylinder comprises: injecting the air (111) into the pre-chamber; and flowing the air to the cylinder via holes (157) between the pre-chamber (105) and the cylinder (107) while injecting the air into the pre-chamber.
Regarding claim 3, further comprising stopping injecting the air into the pre-chamber (105) before initiating the combustion in the cylinder (107). 
Regarding claim 4, further comprising forming an air-fuel mixture in the pre-chamber (105) by injecting the fuel (103) into the pre-chamber (105) while injecting the air into the pre-chamber. 
Regarding claim 5, further comprising initiating combustion of the air-fuel mixture in the pre-chamber (105) after injecting the fuel (103) into the pre-chamber.
Regarding claim 6, wherein initiating the combustion of the air-fuel mixture in the pre- chamber (105) comprises generating a spark at a spark plug (61) of the pre-chamber.
Regarding claim 7, wherein injecting the fuel into the pre-chamber (105) occurs before injecting the fuel into the cylinder, and wherein initiating the combustion of the air-fuel mixture in the pre-chamber occurs before injecting the fuel into the cylinder.
Regarding claim 9, wherein injecting the fuel into the pre-chamber (105) occurs while injecting (port or direct 35) the fuel into the cylinder, and wherein initiating the combustion of the air-fuel mixture in the pre-chamber occurs after injecting the fuel into the cylinder.
Regarding claim 10, wherein initiating the combustion in the cylinder comprises flowing a flame front generated via the combustion of the air-fuel mixture in the pre-chamber (105) to the cylinder via the holes between the pre-chamber and the cylinder.
Regarding claim 12, Schock discloses a method, comprising: in response to a request to start an engine that is not rotating (immediately after the engine is turned off, col. 10 and ll. 15-18) : combusting a first air-fuel mixture in a pre-chamber (105) of a cylinder on its expansion stroke (col. 9 and ll. 60-62) while the engine is not rotating; and combusting a second air-fuel mixture (35) in the cylinder  (107) on its expansion stroke while the engine is not rotating after combusting the first air-fuel mixture in the pre-chamber.
Regarding claim 13, wherein combusting the first air-fuel mixture in the pre-chamber (105) comprises: forming the first air-fuel mixture in the pre-chamber by injecting air and fuel into the pre-chamber; and igniting (61) the first air-fuel mixture in the pre-chamber via a first spark delivery to the pre-chamber.
Regarding claim 14, wherein combusting the second air-fuel mixture in the cylinder(107) comprises: forming the second air-fuel mixture in the cylinder by injecting fuel (35) into the cylinder before igniting the first air-fuel mixture in the pre-chamber; and igniting the second air-fuel mixture via a flame front (157) generated via igniting the first air- fuel mixture in the pre-chamber. 
Regarding claim 17, Schock discloses a system, comprising: an engine; a cylinder (107); a pre-chamber (105) coupled to the cylinder (107); and a controller (95) including executable instructions stored in non-transitory memory that, when executed, cause the controller to: ignite a first air-fuel mixture in the pre-chamber (105) while the cylinder is on an expansion stroke (col. 9 and ll. 60-62) in response to a request to start the engine while the engine is stopped; and ignite a second air-fuel mixture in the cylinder (107) after igniting the first air-fuel mixture in the pre-chamber (105) while the cylinder is on the expansion stroke in response to the request to start the engine while the engine is stopped. 
Regarding claim 18, further comprising a first spark plug (61), a first fuel injector (103), and an air inlet (151) each directly coupled to the pre-chamber, and wherein to ignite the first air-fuel mixture in the pre-chamber while the cylinder is on the expansion stroke in response to the request to start the engine while the engine is stopped, the controller (95) includes additional instructions that, when executed, cause the controller to:
inject fuel into the pre-chamber via the first fuel injector while delivering air to the pre- chamber via the air inlet; and generate a spark (61) in the pre-chamber via the first spark plug after injecting the fuel and delivering the air to the pre-chamber.
Regarding claim 19, further comprising a second fuel injector directly coupled to the cylinder (direct (not shown) or port fuel injector 35; col. 3 and l. 30), and wherein to ignite the second air-fuel mixture in the cylinder after igniting the first air-fuel mixture in the pre-chamber while the cylinder is on the expansion stroke in response to the request to start the engine while the engine is stopped, the controller (95) includes additional instructions that, when executed, cause the controller to: inject the fuel into the cylinder via the second fuel injector before generating the spark in the pre-chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schock et al. (US 10,161,296 B2) in view of Bedogni et al. (US 2019/0078498 A1).
Schock discloses all the limitations as applied to claims 1-7, 9-10, 12-14 and 17-19 above, but is silent as to a second spark plug in the main combustion chamber.
Regarding claim 8, Bedogni discloses initiating the combustion in the cylinder comprises generating a spark at a spark plug (15) of the cylinder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schock by using a second spark plug in the cylinder as disclosed by Bedogni to produce rapid combustion and reduce polluting emissions.
Regarding claim 15, wherein combusting the second air-fuel mixture in the cylinder comprises: forming the second air-fuel mixture in the cylinder by injecting fuel (16) into the cylinder after igniting the first air-fuel mixture in the pre-chamber (105); and igniting the second air-fuel mixture via a second spark (15) delivery to the cylinder.
Regarding claim 20, further comprising a second fuel injector (16) and a second spark plug (15) each directly coupled to the cylinder, and wherein to ignite the second air-fuel mixture in the cylinder after igniting the first air-fuel mixture in the pre-chamber (105) while the cylinder is on the expansion stroke (col. 9 and ll. 60-62) in response to the request to start the engine while the engine is stopped, the controller includes additional instructions that, when executed, cause the controller to: inject the fuel into the cylinder via the second fuel injector (16) after generating the spark in the pre-chamber; and generate a second spark (15) in the cylinder via the second spark plug after injecting the fuel into the cylinder. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,073,097. Although the claims at issue are not identical, they are not patentably distinct from each other because  the application claims are merely broader than the patented claims, and because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
	.
Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose pre-combustion chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747